Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12 and 20, drawn to a microscope comprising an objective assembly mount configured to separably attach the objective assembly to the microscope body and an orientation detection circuit configured to indicate when a relative orientation between the microscope body and the objective assembly differs from a predetermined relative orientation, classified in G02B21/02.
II. Claims 13-19, drawn to a method of detecting a collision between a microscope and an object, classified in G02B21/00.The inventions are independent or distinct, each from the other because:

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the microscope of invention I could be used in any appropriate way for a microscope to be used, including observing a device under test or .

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Larry Bailey (reg. no. 66,043) on 27 October 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-12 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the 

Status of Claims
Claims 1-20 are pending.
Claims 13-19 are non-elected.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/9/2020, 3/2/2021, and 3/18/2021 have been considered by the examiner.

Drawings
The drawings were received on 24 January 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 6-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Karaki et al. (US 2006/0250687) (hereafter Karaki).
Regarding claim 1, Karaki discloses a microscope (see at least the abstract) comprising: a microscope body (see at least Figs. 10 and 20-21 and paragraph [0155], where the main body 2 includes the base member 3A); an objective assembly comprising an objective lens (see at least Figs. 10 and 20-21 and paragraph [0155], where 4 is the objective lens unit); an objective assembly mount configured to separably attach the objective assembly to the microscope body (see at least Figs. 10 and 20-21 and paragraph [0158], where guard member 63 is an objective assembly mount configured to separably attach the objective assembly 4 to the microscope body 3A); and an orientation detection circuit configured to indicate when a relative orientation between the microscope body and the objective assembly differs from a predetermined relative orientation (see at least Figs. 20-21 and paragraphs [0197]-[0201], where detector 70 is an orientation detection circuity configured to indicate when a relative orientation between the microscope body 3A and the objective assembly 4 differs from a predetermined relative orientation). Figure 21 is reproduced and annotated below.

    PNG
    media_image1.png
    902
    920
    media_image1.png
    Greyscale

Regarding claim 2, Karaki discloses all of the limitations of claim 1.
Karaki also discloses that the orientation detection circuit comprises one or more electric circuits, wherein the orientation detection circuit is configured such that, when the relative orientation between the microscope body and the objective assembly changes from the predetermined relative orientation, at least one of: (i) an electrical continuity of the 

Regarding claim 3¸ Karaki discloses all of the limitations of claim 1.
Karaki also discloses that the orientation detection circuit comprises an electric switch (see at least paragraph [0200], where the orientation detection circuit can comprise a micro switch, where the micro switch is understood to be an electric switch).

Regarding claim 6, Karaki discloses all of the limitations of claim 1.
Karaki also discloses that the orientation detection circuit comprises a position sensor configured to detect changes in the relative orientation between the microscope body and the objective assembly (see at least Fig. 21 and paragraphs [0197]-[0201], where the sensor 70 is a position sensor since it detects the position of the objective assembly based on the alignment of the mirror). Further, Karaki also discloses a separate embodiment where a proximity sensor is used as a position sensor (see at least Fig. 9 and paragraphs [0152]-[0153], where sensors 45 may be proximity sensors).

Regarding claim 7, Karaki discloses all of the limitations of claim 1.


Regarding claim 8, Karaki discloses all of the limitations of claim 7.
Karaki also discloses that the objective assembly mount comprises a receiving region configured to retain the objective assembly, and wherein the receiving region is configured to permit the objective assembly to selectively pivot relative to the objective assembly mount within the receiving region (see at least Figs. 20 and 21, where the space above the guard member 63 is the receiving region configured to retain the objective assembly mount via the objective lens mounting member 50).

Regarding claim 9, Karaki discloses all of the limitations of claim 1.
Karaki also discloses a levelling mechanism that uses gravity to support the objective assembly in the predetermined relative orientation, wherein the levelling mechanism comprises one or more of: a 3-point mounting structure, a kinematic mounting structure, and a quasi-kinematic mounting structure (see at least Figs. 18 and 20, where the guard member 63 includes indentations 63e, which act as a kinematic mounting structure for levelling the objective assembly in the predetermined relative orientation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Karaki et al. (US 2006/0250687) (hereafter Karaki) as applied to claim 3 above, and further in view of Components 101 (“Micro Switch or Snap-action Switch”, 20 August 2018, https://components101.com/switches/micro-switch-or-snap-action-switch) (hereafter Components).
Regarding claim 4, Karaki discloses all of the limitations of claim 3.
Karaki also disclose that the electrical switch can be a micro switch (see at least paragraph [0200]).
Karaki does not specifically disclose that the electric switch is normally closed when the relative orientation between the objective assembly and the microscope body is the predetermined relative orientation, and wherein the electric switch opens when the relative orientation between the microscope body and the objective assembly differs from the predetermined relative orientation.
However, Components teaches that micro switches can be configured to be in a normally open or normally closed operating mode (see page 6, where the figures at the top of the page show how to use a micro switch for normally open and normally closed modes).
The micro switch of Karaki can be modified to be normally closed when the relative orientation between the objective assembly and the microscope body is the predetermined 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Karaki to include the teachings of Components so that the electric switch is normally closed when the relative orientation between the objective assembly and the microscope body is the predetermined relative orientation, and wherein the electric switch opens when the relative orientation between the microscope body and the objective assembly differs from the predetermined relative orientation for the purpose of wiring the electric switch within the circuit so that the circuit is closed and opened when desired.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karaki et al. (US 2006/0250687) (hereafter Karaki) as applied to claim 3 above, and further in view of Esswein (US 4,515,439) (hereafter Esswein).
Regarding claim 5, Karaki discloses all of the limitations of claim 3.
Karaki also discloses that the electric switch can be performed by a mechanical switch (see at least paragraph [0200], where a micro switch is a mechanical switch) or by optical scanning (see at least paragraphs [0197]-[0201]).
Karaki does not specifically disclose that the electric switch comprises a matching pair of electrical contacting surfaces, wherein one electrical contacting surface of the matching pair of electrical contacting surfaces is included in the objective assembly and the other electrical 
However, Esswein teaches a microscope device for attaching objectives to a microscope body (see at least Fig. 3 and the abstract) comprising an electric switch that comprises a matching pair of electric contacting surfaces, wherein one electrical contact surface of the matching pair of electrical contacting surfaces is included in the objective assembly and the other electrical contacting surface of the matching pair of electrical contacting surfaces is included in the objective assembly mount (see at least Fig. 3 and Col. 2, lines 10-17, where the encoding of the optical objective can be effected by electrical contacts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Karaki to include the teachings of Esswein so that the electric switch comprises a matching pair of electrical contacting surfaces, wherein one electrical contacting surface of the matching pair of electrical contacting surfaces is included in the objective assembly and the other electrical contacting surface of the matching pair of electrical contacting surfaces is included in the objective assembly mount for the purpose of substituting one known electric switch for another in order to obtain predictable results such as the detection of a disconnection between the objective assembly and the objective assembly mount as illustrated in Fig. 20 of Karaki.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Karaki et al. (US 2006/0250687) (hereafter Karaki) as applied to claim 1 above, and further in view of Cramb et al. (US 2018/0136448) (hereafter Cramb).
Regarding claim 10, Karaki discloses all of the limitations of claim 1.
Karaki also discloses that the objective assembly mount further comprises springs configured to bias the objective assembly towards the predetermined relative orientation (see at least Figs. 20-21 and paragraphs [0193]-[0195], where coil spring 65 is the biasing mechanism).
Karaki does not specifically disclose that the objective assembly mount further comprises a magnetic assembly configured to bias the objective assembly towards the predetermined relative orientation.
However, Cramb teaches a microscope comprising a microscope body, an objective assembly, and a magnetic assembly configured to hold the objective assembly in place relative to the microscope body (see at least Fig. 9 and paragraph [0055], where magnets 198 hold objective lens mounting 194 is retained to barrel 196).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Karaki to include the teachings of Cramb so that the objective assembly mount further comprises a magnetic assembly configured to bias the objective assembly towards the predetermined relative orientation for the purpose of substituting one biasing mechanism for another in order to obtain predictable results such as the firm holding of the objective lens assembly to the microscope body.

Regarding claim 11, Karaki discloses all of the limitations of claim 1.

However, Cramb teaches a microscope comprising a drive mechanism configured to operatively translate the microscope along an optical axis of the objective lens (see at least Fig. 1 and the abstract, where the microscope includes a linear stage for moving the imaging head along a vertical dimension, which can be along an optical axis of the objective lens when the imaging head is rotated to be vertical as well).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Karaki to include the teachings of Cramb so that the microscope further comprises a drive mechanism configured to operatively translate the microscope along an optical axis of the objective lens for the purpose of facilitating focusing of the microscope objective or providing space to replace the object under observation.

Regarding claim 12¸ Karaki discloses all of the limitations of claim 1.
Karaki also discloses that movement of the microscope is stopped when an indication that the relative orientation between the microscope body and the objective assembly differs from the predetermined relative orientation is received from the orientation detection circuit (see at least paragraph [0199], where the detection signal from detector 70 is used to stop the motion of the objective lens unit).

However, Cramb teaches a microscope that comprise a controller for controlling the vertical movement of the microscope, the controller comprising non-transitory memory comprising stored computer-readable instructions and a processing unit programmed to execute the stored computer-readable instructions (see at least Fig. 8 and paragraphs [0038] and [0041], where computer system 118 would be expected by one of ordinary skill to comprise non-transitory memory and a processing unit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Karaki to include the teachings of Cramb so that the microscope further comprises a controller comprising non-transitory memory comprising stored computer-readable instructions and a processing unit programmed to execute the stored computer-readable instructions for the purpose of automating the operation of the microscope while protecting the microscope and the object under test from damage due to collision.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Karaki et al. (US 2006/0250687) (hereafter Karaki) as applied to claim 1 above, and further in view of Cole et al. (US 2018/0364301) (hereafter Cole).
Regarding claim 20, Karaki discloses all of the limitations of claim 1.

However, Cole teaches a probe system for testing a device under test (DUT) (see at least Fig. 6 and the abstract), the probe system comprising: a chuck that defines a support surface configured to receive a substrate that includes the DUT (see at least Fig. 6 and the abstract, where the device table holds at least one DUT); a probe configured to communicate with the DUT (see at least Fig. 6 and the abstract, where a probe contacts electrical contacts on the DUT); a signal generation and analysis assembly configured to provide a test signal to the DUT and also to receive a resultant signal from the DUT (see at least Fig.  6 and the abstract, where the profile determining system is the signal generation and analysis assembly); a microscope, wherein the microscope is configured to collect an image of at least one of the probe and the DUT (see at least paragraph [0027], where the system can include a microscope for observing the probe ends); and at least one of: (i) a manipulator configured to operatively translate the probe relative to the support surface; and (ii) a drive assembly configured to selectively control 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microscope of Karaki to include the teachings of Cole so that the microscope is part of a probe system for testing a device under test (DUT), the probe system comprising: a chuck that defines a support surface configured to receive a substrate that includes the DUT; a probe configured to communicate with the DUT; a signal generation and analysis assembly configured to provide a test signal to the DUT and also to receive a resultant signal from the DUT; the microscope of claim 1, wherein the microscope is configured to collect an image of at least one of the probe and the DUT; and at least one of: (i) a manipulator configured to operatively translate the probe relative to the support surface; and (ii) a drive assembly configured to selectively control a relative orientation between the probe and the support surface for the purpose of using the microscope in a known system/application in order to obtain predictable results such as the ability to observe the probe ends during the testing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872    

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872